Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group VII, claim(s) 19-29, in the reply filed on 4/15/2022 is acknowledged.
2.	Claim(s) 1-2, 4, 9, 12-14, 18 and 19-29 will be examined. Claim(s) 3, 5-8, 10-11 and 15-17 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 19 and its dependents 20-23 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 19 claims “wherein at least one auxiliary signal is derived from a different detector that provides information on individual chemical element content or material properties other than atomic number;” and claims “wherein successive measurements of at least one auxiliary signal at the same pixel position are used to improve the signal-to-noise of the measurement at that pixel provided the field of view or microscope conditions are not changing,”. Are these the same (i.e., the/said) “at least one auxiliary signal”? It is unclear if this is another auxiliary signal or the same one, and therefore it is indefinite/unclear what the claim is trying to claim ownership of. 
Claim 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation " the electron ".  There is insufficient antecedent basis for this limitation in the claim. Do you mean electron detector? Electron beam?  Claims 26-29 depend from 25 and are therefore indefinite.  Also, claim 25 claims ’ “the electron” and/or at least one auxiliary signal source’.  Is the “auxiliary signal source” the “auxiliary signal is derived from a different detector” of claim 25?.  It is unclear if this is another auxiliary signal source or the same one, and therefore it is indefinite/unclear what the claim is trying to claim ownership of.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-2, 4, 9, 12-14, 18 and 24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over GOHIL et al. (US 20150046097 A1) in view of HOWARD et al. (US 20170017011 A1).
     	Regarding claim 1, GOHIL discloses a method for analyzing a specimen (fig. 1; 10) in a microscope, the method comprising: 
acquiring a series of 
a) causing a charged particle beam (21) to impinge upon a plurality of locations within a region of a specimen [0114], the region corresponding to a configured field of view of the microscope, the microscope being configured with a set of microscope conditions, 
b) monitoring (via 4), in accordance with the configured microscope conditions, a first set of resulting particles generated within the specimen at the plurality of locations using the first detector (BSE 23) so as to obtain a first image frame [0114], 
c) monitoring, in accordance with the configured microscope conditions, a second set of resulting particles generated within the specimen at the plurality of locations using the second detector (EDX 22), so as to obtain a second image frame, wherein each image frame comprises a plurality of pixels corresponding to, and having values derived from the monitored particles generated at, the plurality of locations within the region [0114],       
d) for each pixel of the second image frame, if the configured microscope conditions are the same [0131] as those for a stored second image frame of an immediately preceding acquired 
e) 
and displaying (43) the series of 
	(fig. 1; scanning electron microscope 20, focused electron beam 21, x-ray detector/(EDX detector) 22, backscattered electron detector 23, 10, 25, data analysis system 4); 
(Note EDX/EDS can be used for elemental analysis or chemical characterization of a sample);
	[0071-0077] 
[0081-0086]
	[0112-0120]
	[0130-0131]
	[0003]
	[0061]. 
But GOHIL fails to explicitly disclose (underlined) combining the first image frame and second image frame so as to produce the compound image frame, such that the compound image frame provides data derived from, for each of the plurality of pixels, the particles generated at the corresponding location within the region and monitored by each of the first detector and second detector .
    	HOWARD, however, discloses imaging a sample with an SEM via BSE imaging [0068-0069] and and EDS imaging [0068-0069] and combining the respective BSE and EDS image data on an individual pixel basis [0068-0069] to produce compound image data; or in other words 
combining the first image frame [0068-0069 Note BSE] and second image frame [0068-0069 Note EDS] so as to produce the compound image frame [0068-0069], such that the compound image frame provides data derived from, for each of the plurality of pixels [0068-0069], the particles generated at the corresponding location within the region and monitored by each of the first detector [0068-0069 Note BSE] and second detector [0068-0069 Note EDS]; 
	[0068-0069]; 
(Note EDX/EDS can be used for elemental analysis or chemical characterization of a sample).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of GOHIL, with combining the first image frame and second image frame so as to produce the compound image frame, as taught by HOWARD, to use for correlating image data across datasets (BSE and EDS image datasets) for increased image viewing efficiency and to use by combining prior art BSE and EDX/EDS combined imaging according to known imaging methods to yield predictable combined correlated image results.

     	Regarding claim 18, GOHIL discloses a system for analyzing a specimen (fig. 1; 10), the system comprising:  
a microscope (2) comprising a first detector (fig. 1; BSE detector 23) and a second detector (EDX detector 22), different from the first detector; 
a controller unit (4) configured to control the microscope to acquire a series of 
a) causing a charged particle beam (21) to impinge upon a plurality of locations within a region of a specimen (10) [0114] in the microscope, the region corresponding to a configured field of view of the microscope, the microscope being configured with a set of microscope conditions,  
b) monitoring (via 4), in accordance with the configured microscope conditions, a first set of resulting particles generated within the specimen at the plurality of locations using the first detector (BSE 23) so as to obtain a first image frame, 
c) monitoring (via 4), in accordance with the configured microscope conditions, a second set of resulting particles generated within the specimen at the plurality of locations using the second detector (EDX 22), so as to obtain a second image frame, wherein each image frame comprises a plurality of pixels corresponding to, and having values derived from the monitored particles generated at, the plurality of locations within the region (of 10) [0114],   
d) for each pixel of the second image frame, if the configured microscope conditions are the same [0131] as those for a stored second image frame of an immediately preceding acquired 
e) 
a visual display (43) configured to receive and display the acquired series of 
	(fig. 1; scanning electron microscope 20, focused electron beam 21, x-ray detector/(EDX detector) 22, backscattered electron detector 23, 10, 25, data analysis system 4);
(Note EDX/EDS can be used for elemental analysis or chemical characterization of a sample);
	[0071-0077] 
[0081-0086]
	[0112-0120]
	[0130-0131]
	[0003]
	[0061]. 
But GOHIL fails to explicitly disclose (underlined) combining the first image frame and second image frame so as to produce the compound image frame, such that the compound image frame provides data derived from, for each of the plurality of pixels, the particles generated at the corresponding location within the region and monitored by each of the first detector and second detector .
    	HOWARD, however, discloses imaging a sample with an SEM via BSE imaging [0068-0069] and and EDS imaging [0068-0069] and combining the respective BSE and EDS image data on an individual pixel basis [0068-0069] to produce compound image data; or in other words 
combining the first image frame [0068-0069 Note BSE] and second image frame [0068-0069 Note EDS] so as to produce the compound image frame [0068-0069], such that the compound image frame provides data derived from, for each of the plurality of pixels [0068-0069], the particles generated at the corresponding location within the region and monitored by each of the first detector [0068-0069 Note BSE] and second detector [0068-0069 Note EDS]; 
	[0068-0069]; 
(Note EDX/EDS can be used for elemental analysis or chemical characterization of a sample).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of GOHIL, with combining the first image frame and second image frame so as to produce the compound image frame, as taught by HOWARD, to use for correlating image data across datasets (BSE and EDS image datasets) for increased image viewing efficiency and to use by combining prior art BSE and EDX/EDS combined imaging according to known imaging methods to yield predictable combined correlated image results.

     	Regarding claim 2, GOHIL discloses that the first detector (fig. 1; BSE detector 23) is an electron detector.  
     	Regarding claim 4, GOHIL discloses that the second detector (EDX detector 22) is any of an X- ray spectrometer 
[0003 note EDX system has an energy-dispersive spectrometer].

Moreover, regarding claim 9, HOWARD discloses wherein combining [0068-0069] the first image frame [0068-0069 Note BSE] and second image frame [0068-0069 Note EDS] so as to produce the compound image frame [0068-0069] comprises combining each pixel of the first image frame with a pixel of the second image frame [0068-0069] that corresponds to the location within the region to which the respective pixel of the first image frame corresponds [0068-0069]; and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Moreover, regarding claim 12, HOWARD discloses wherein combining [0068-0069] the first image frame and second image frame so as to produce the compound image frame comprises juxtaposing the first and second image frames [0068-0069 the images data is combined/grouped/made observable for comparison/contrasting effect]; and is obvious for the reasons discussed supra with reference to claim 1, see previous.

     	Regarding claim 13, GOHIL discloses that the microscope conditions comprise any of: position and orientation [0031] configured for the specimen, and brightness [0081] and contrast [0081] [0099] configured for each of the first (fig. 1; BSE detector 23) and second detectors (EDX detector 22).  
Moreover, regarding claim 14, HOWARD discloses wherein the rate at which the series of compound image frames [0068-0069] is acquired and displayed [0068-0069] is at least 
In regards to claims 14, GOHIL as modified by HOWARD differs from the claimed invention by not showing the stated ranges disclosed (i.e., 1 frame per second, preferably at least 3 frames per second, more preferably at least 20 frames per second) . It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

          	Moreover, regarding claim 24, HOWARD discloses that an “auxiliary” signal is derived from, the spectrum obtained by an X-ray spectrometer [0068-0069 note EDS detector] [0005-0007] [0005 Note electromagnetic radiation and electrons that can be detected by a variety of sensors in the electron microscope] (Note EDX/EDS can be used for elemental analysis or chemical characterization of a sample); and is obvious for the reasons discussed supra with reference to claim 1, see previous.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881